Citation Nr: 1447986	
Decision Date: 10/29/14    Archive Date: 11/05/14

DOCKET NO.  12-02 580	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to a neurological disorder due to a concussion from rocket and mortar attacks, to include trigeminal neuralgia, lacunar infarcts, and residuals of a traumatic brain injury.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Cherry, Counsel



INTRODUCTION

The Veteran served on active duty from January 1970 to January 1972 to include service in the Republic of Vietnam. 

This case comes to the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

The Veteran testified at a Decision Review Officer hearing and a Travel Board hearing before the undersigned Veterans Law Judge, in January and October 2013, respectively, and transcripts of those hearings are in the paper and electronic records.

The evidence of record reflects diagnoses of trigeminal neuralgia, lacunar infarcts.  Pursuant to Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Board will consider these diagnoses as part of the claim on appeal.

The Board's review includes the electronic and paper records.

The issue of entitlement to service connection for a bilateral hearing loss, to include as a residual of an in-service concussion, has been raised by the record (see October 2013 hearing, page 5), but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Although a May 2013 VA examiner addressed the relationship between trigeminal neuralgia and a closed head injury, that examiner did not explicitly opine whether it was as likely as to that the trigeminal neuralgia was caused by the in-service concussion from rocket and mortar attacks.  Moreover, the examiner did not address any relationship between lacunar infarcts and the in-service concussion.  While the examiner noted that the Veteran did not have symptoms of headaches, visual impairment, and balance symptomatology, the appellant claimed such symptomatology at the Travel Board hearing.  See October 2013 hearing transcript, pages 5-6.  Therefore, another VA examination is necessary.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify all treatment for his neurological symptomatology and obtain all identified records.  Regardless of the Veteran's response, obtain all records from the VA Nebraska-Western Iowa Health Care System from May 2013 to present.

2.  Thereafter, schedule him for a VA examination(s) to determine the nature and extent of any neurological disorder and any other residuals of a traumatic brain injury.  The claims folder is to be made available to the examiner to review.  

The examiner is to provide a detailed review of the appellant's pertinent medical history, current complaints, and the nature and extent of any disability due to any neurological disorder and any other residuals of a traumatic brain injury.



Trigeminal neuralgia:  

The examiner should opine whether it is at least as likely as not (50 percent or greater) that the trigeminal neuralgia is related to service, including the in-service concussion from rocket and mortar attacks.

Lacunar infarcts:  

The examiner should opine whether it is at least as likely as not (50 percent or greater) that the lacunar infarcts are related to service, including the in-service concussion from rocket and mortar attacks.

Traumatic brain injury:  

With consideration of the Veterans headaches, balance issues, floaters in the eyes, and double vision as well as any other reported symptomatology, the examiner should opine whether it is at least as likely as not (50 percent or greater) that he has residuals of a traumatic brain injury from an in-service concussion from rocket and mortar attacks.

Any other neurological disorder:  

The examiner should opine whether it is at least as likely as not (50 percent or greater) that any other neurological disorder is related to service, including the in-service concussion from rocket and mortar attacks.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  However, if any requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.

3.  Thereafter, the AOJ must readjudicate the issue on appeal.  If the benefit is not granted, the appellant should be furnished with a supplemental statement of the case, with a copy to his representative, and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



